
	

113 HR 4529 IH: Stand By Every Ad Act of 2014
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4529
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mr. Price of North Carolina introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to require personal disclosure statements in all
			 third-party communications advocating the election or defeat of a
			 candidate, to require the disclosure of identifying information within
			 paid communications made through the Internet, to apply disclosure
			 requirements to prerecorded telephone calls, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Stand By Every Ad Act of 2014.
		2.Requiring Personal Disclosure Statements in Express Advocacy Communications
			(a)Application of Disclosure Requirements to Communications Consisting of Functional Equivalent of
			 Express AdvocacySection 318(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(a)) is amended by
			 striking clearly identified candidate, and inserting clearly identified candidate or consisting of the functional equivalent of express advocacy,.
			(b)Requiring Statement Identifying Head of Entity Paying for CommunicationSection 318(d) of such Act (2 U.S.C. 441d(d)) is amended—
				(1)in paragraph (2), by striking Any communication and inserting Except as provided in paragraph (3), any communication; and
				(2)by adding at the end the following new paragraph:
					
						(3)Special rules for express advocacy communications
							(A)Personal disclosure statement requiredAny communication described in paragraph (3) of subsection (a) which expressly advocates the
			 election or defeat of a clearly identified candidate, or which consists of
			 the functional equivalent of express advocacy, and which is transmitted
			 through radio or television shall include, in addition to the requirements
			 of that paragraph—
								(i)the individual disclosure statement described in subparagraph (C) (if the person paying for the
			 communication is an individual) or the organizational disclosure statement
			 described in subparagraph (D) (if the person paying for the communication
			 is not an individual); and
								(ii)if the person who paid for the communication received any disbursement from another person for
			 purposes of financing the communication, a statement of the names of the
			 persons providing the largest disbursements for such purposes, except that
			 the number of persons identified in the statement may not exceed 5.
								(B)Method of conveyance of statement
								(i)Communications transmitted through radioIn the case of a communication to which this paragraph applies which is transmitted through radio,
			 the disclosure statements required under subparagraph (A)—
									(I)shall be made by audio in a clearly spoken manner; and
									(II)in the case of the individual disclosure statement described in subparagraph (C) or the
			 organization disclosure statement described in subparagraph (D), shall be
			 made by the applicable individual.
									(ii)Communications transmitted through televisionIn the case of a communication to which this paragraph applies which is transmitted through
			 television, the disclosure statements required under subparagraph (A)—
									(I)shall appear in writing at the end of the communication in a clearly readable manner, with a
			 reasonable degree of color contrast between the background and the printed
			 statement, for a period of at least 4 seconds; and
									(II)in the case of the individual disclosure statement described in subparagraph (C) or the
			 organization disclosure statement described in subparagraph (D), shall be
			 conveyed by an unobscured, full-screen view of the applicable individual,
			 or by the applicable individual making the statement in voice-over
			 accompanied by a clearly identifiable photograph or similar image of the
			 individual.
									(C)Individual disclosure statement describedThe individual disclosure statement described in this subparagraph is the following: I am _______, and I am responsible for the content of this advertising., with the blank filled in with the name of the applicable individual.
							(D)Organizational disclosure statement describedThe organizational disclosure statement described in this subparagraph is the following: I am _______, the _______ of _______, and _______ is responsible for the content of this
			 advertising., with—
								(i)the first blank to be filled in with the name of the applicable individual;
								(ii)the second blank to be filled in with the title of the applicable individual; and
								(iii)the third and fourth blank each to be filled in with the name of the person paying for the
			 communication.
								(E)Applicable individual definedIn this paragraph, the term applicable individual means, with respect to a communication to which this paragraph applies—
								(i)if the communication is paid for by an individual, the individual paying for the communication;
								(ii)if the communication is paid for by a corporation, the chief executive officer of the corporation
			 (or, if the corporation does not have a chief executive officer, the
			 highest ranking official of the corporation);
								(iii)if the communication is paid for by a labor organization, the highest ranking officer of the labor
			 organization; or
								(iv)if the communication is paid for by any other person, the president, chief executive officer,
			 highest ranking official, or similar officer of the person who serves in
			 an executive, decisionmaking capacity with respect to the making of
			 communications to which this paragraph applies..
				(c)Effective DateThe amendment made by subsection (a) shall apply with respect to communications made on or after
			 the date of the enactment of this Act.
			3.Application of disclosure requirements for audio and video communications to paid audio and video
			 portions of communications transmitted through Internet or electronic mail
			(a)Communications by Candidates or Authorized PersonsSection 318(d)(1) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(d)(1)) is amended by adding at the end the following new subparagraph:
				
					(C)Audio and video portions of communications transmitted through Internet or electronic mailIn the case of a communication described in paragraph (1) or (2) of subsection (a) which is
			 transmitted through the Internet or through any form of electronic mail—
						(i)any audio portion of the communication shall meet the requirements applicable under subparagraph
			 (A) to communications transmitted through radio; and
						(ii)any video portion of the communication shall meet the requirements applicable under subparagraph
			 (B) to communications transmitted through television..
			(b)Communications by Others
				(1)In generalSection 318(d)(2) of such Act (2 U.S.C. 441d(d)(2)) is amended by adding at the end the following: In the case of a communication described in paragraph (3) of subsection (a) which is transmitted
			 through the Internet or through any form of electronic mail, any audio
			 portion of the communication shall meet the requirements applicable under
			 this paragraph to communications transmitted through radio and any video
			 portion of the communication shall meet the requirements applicable under
			 this paragraph to communications transmitted through television..
				(2)Application of special personal disclosure rules for express advocacy communicationsSection 318(d)(3) of such Act, as added by section 2(a), is amended—
					(A)in subparagraph (A), by striking radio or television and inserting radio or television, through the Internet, or through any form of electronic mail; and
					(B)in subparagraph (B), by adding at the end the following new clause:
						
							(iii)Communications transmitted through Internet or electronic mailIn the case of a communication to which this paragraph applies which is transmitted through the
			 Internet or through any form of electronic mail, any audio portion of the
			 communication shall meet the requirements applicable under this paragraph
			 to communications transmitted through radio and any video portion of the
			 communication shall meet the requirements applicable under this paragraph
			 to communications transmitted through television..
					4.Disclosure requirements for campaign communications made through pre­re­corded telephone calls
			(a)Application of requirementsSection 318(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(a)) is amended by inserting after mailing, each place it appears the following: telephone call which consists in substantial part of a prerecorded audio message,.
			(b)Treatment as audio communication
				(1)Communications by candidates or authorized personsSection 318(d)(1) of such Act (2 U.S.C. 441d(d)(1)), as amended by section 3(a), is further amended
			 by adding at the end the following new subparagraph:
					
						(D)Prerecorded telephone callsAny communication described in paragraph (1) or (2) of subsection (a) which is a telephone call
			 which consists in substantial part of a prerecorded audio message shall
			 meet the requirements applicable under subparagraph (A) to communications
			 transmitted through radio, except that the statement required under such
			 subparagraph shall be made at the beginning of the telephone call..
				(2)Communications by others
					(A)In generalSection 318(d)(2) of such Act (2 U.S.C. 441d(d)(2)), as amended by section 3(b), is further amended
			 by adding at the end the following: Any communication described in paragraph (3) of subsection (a) which is a telephone call which
			 consists in substantial part of a prerecorded audio message shall meet the
			 requirements applicable under this paragraph to communications transmitted
			 through radio, except that the statement required shall be made at the
			 beginning of the telephone call..
					(B)Application of special personal disclosure rules for express advocacy communicationsSection 318(d)(3) of such Act, as added by section 2(a) and as amended by section 3(b)(2), is
			 further amended—
						(i)in subparagraph (A), by striking electronic mail and inserting electronic mail, or which is a telephone call which consists in substantial part of a prerecorded
			 audio message,; and
						(ii)in subparagraph (B), by adding at the end the following new clause:
							
								(iv)Communications made through prerecorded telephone callsAny communication to which this paragraph applies which is a telephone call which consists in
			 substantial part of a prerecorded audio message shall meet the
			 requirements applicable under this paragraph to communications transmitted
			 through radio..
						5.No Expansion of Persons Subject to Disclaimer Requirements on Internet CommunicationsNothing in this Act or the amendments made by this Act may be construed to require any person who
			 is not required under section 318 of the Federal Election Campaign Act of
			 1971 (as provided under section 110.11 of title 11 of the Code of Federal
			 Regulations) to include a disclaimer on communications made by the person
			 through the Internet to include any disclaimer on any such communications.
		6.Effective dateExcept as provided in section 2(c), the amendments made by this Act shall apply with respect to
			 communications made on or after the expiration of the 90-day period which
			 begins on the date of the enactment of this Act.
		
